                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION


JOE CLARK MITCHELL,                               )
                                                  )
        Petitioner,                               )
                                                  )     NO. 1:93-cv-00073
v.                                                )
                                                  )     JUDGE CAMPBELL
                                                  )     MAGISTRATE JUDGE FRENSLEY
KEVIN GENOVESE, 1 Warden,                         )
                                                  )
        Respondent.                               )

                                               ORDER

        Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

242), recommending the Court grant habeas corpus relief. Respondent has filed Objections (Doc.

Nos. 246, 247), and Petitioner has filed a Response (Doc. No. 251) to the Objections.

        As explained in the Report, Petitioner, an African American, was convicted by an all-white

jury in Maury County, Tennessee in 1988, and sentenced to life plus thirteen years. Petitioner filed

a petition for habeas corpus relief in federal court in 1993, and after holding an evidentiary

hearing, the court granted the petition in 1995 based on a violation of Batson v. Kentucky, 476 U.S.

79, 106 S. Ct. 1712, 90 L.Ed.2d 69 (1986), at Petitioner’s trial. The court found Petitioner had

established a prima facie case of race discrimination in the prosecutor’s decision to strike African

American juror Hattie Alderson. The court then found the state’s race-neutral explanation for the

strike was not worthy of belief. The extensive procedural history of this case, including five trips to

the Sixth Circuit, is set out in the Report.

        Respondent raises three objections to the Report and Recommendation: (1) Respondent


1 Respondent represents that Petitioner is now confined at Turney Center Industrial Complex in Only,
Tennessee, and the Warden of that institution is Kevin Genovese. See Rule 2, Rules Governing Section
2254 Cases.
objects to the Magistrate Judge’s conclusion that Martinez v. Ryan, 566 U.S. 1, 132 S. Ct. 1309,

1313, 182 L. Ed. 2d 272 (2012), or any other factor, supports a finding of “extraordinary

circumstances” to grant relief from the judgment under Federal Rule of Civil Procedure 60(b)(6);

(2) Respondent objects to the Magistrate Judge’s determination that Martinez may apply to

Petitioner’s case when Petitioner’s claim of ineffective assistance of trial counsel in failing to

properly litigate a claim under Batson was raised in state court on collateral review, was rejected

on the merits, and was not procedurally defaulted; and (3) Respondent objects to the Magistrate

Judge’s recommendation that the court summarily grant the claim when, even if Martinez

somehow authorized reconsideration of the claim, the recommended process is inconsistent with

Atkins v. Holloway, 792 F.3d 654 (6th Cir. 2015). (Doc. No. 246).

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       Petitioner’s Rule 60(b) Motion, and the conclusion in the Report and Recommendation that

Rule 60(b) relief is warranted, are based on the premise that Martinez v. Ryan applies to

Petitioner’s case. In Martinez, the Supreme Court modified the holding in Coleman v. Thompson,

502 U.S. 722, 111 S. Ct. 2546, 115 L.Ed.2d 640 (1991), that the ineffective assistance of

post-conviction counsel does not qualify as cause to excuse the procedural default of a claim. The
                                                2
Martinez Court held the ineffective assistance of post-conviction counsel may qualify as cause,

under certain circumstances:       “This opinion qualifies Coleman by recognizing a narrow

exception: Inadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” 566 U.S. at 9.

        Federal courts applying Martinez do not agree on how broadly it reaches. Some courts

apply the Martinez exception to establish cause in cases where a defendant’s state post-conviction

counsel technically identifies an ineffective-assistance-of-trial-counsel claim in the state

post-conviction proceeding, but (ineffectively) fails to present evidence to support the claim. See,

e.g., Dickens v. Ryan, 740 F.3d 1302, 1320 (9th Cir. 2014); Creech v. Ramirez, 2016 WL 8605324,

at *14 (D. Idaho Jan. 29, 2016); Haight v. White, 2013 WL 5146200, at *8 (W.D. Ky. Sept. 12,

2013). Other courts, including the Sixth Circuit, have limited Martinez to cases in which a

defendant’s      state    post-conviction       counsel      fails    to     even      identify     the

ineffective-assistance-of-trial-counsel claim in the state post-conviction proceeding. See, e.g.,

West v. Carpenter, 790 F.3d 693 (2015); Smith v. Carpenter, 2018 WL 317429, at *5 (M.D. Tenn.

Jan. 8, 2018); Rhines v. Young, 2016 WL 614665, at *8 (D.S.D. Feb. 16, 2016).

        In West v. Carpenter, the Sixth Circuit rejected a petitioner’s argument that Martinez

should apply to an ineffective-assistance-of-counsel claim, ineffectively presented by

post-conviction counsel, but decided on the merits by the state court:

        West does not argue that post-conviction trial counsel failed to raise the
        conflict-of-interest claim . . . Instead, West contends that post-conviction trial
        counsel was ineffective because ‘counsel never advanced the proper federal
        standard’ to analyze a conflict-of-interest claim.

                                                 ***

        Despite West's oblique presentation of the conflict-of-interest claim, the
        post-conviction trial court identified the claim and denied it on the merits. Even if
                                                   3
        the post-conviction trial court had ruled erroneously, and its error were traceable
        directly to counsel's deficient advocacy, the conflict-of-interest claim would not
        have been procedurally defaulted at the post-conviction trial proceeding because
        West retained the right to preserve the claim by appealing.

        When the state court denies a petitioner's ineffective-assistance claim on the merits,
        Martinez does not apply.

790 F.3d at 698–99; see also Moore v. Mitchell, 708 F.3d 760, 785 (6th Cir. 2013). 2

        In this case, the petition filed by state post-conviction counsel did not identify a claim for

ineffective assistance of trial counsel for failure to raise the Batson issue, but counsel was allowed

to present evidence on the claim at the hearing on the petition. Mitchell v. Rees, 114 F.3d 571,

573-74 (6th Cir. 1997). After the state court denied relief, post-conviction counsel identified, on

appeal, the Batson claim and a claim for ineffective assistance of trial counsel for failure to raise

the Batson issue, and the Tennessee Court of Criminal Appeals rejected those claims. 3 Id., at 574.

In an earlier appeal of this case, the Sixth Circuit characterized that rejection as a ruling made on

the merits:

        As we pointed out in Mitchell I, and contrary to the finding of the district court on
        remand, it is clear from the record in the state proceedings that Mitchell did not
        raise in his state post-conviction petition either a Batson claim or a claim of
        ineffective assistance related to Batson. At the hearing on that petition, however, he
        was permitted, over the objection of the State, to present evidence with regard to
        the Batson claim. The state court found no merit to any of his claims and dismissed
        the petition. On appeal, Mitchell explicitly raised both a Batson claim and a

2     The Court recognizes that the decisions construing Martinez narrowly place some reliance on the
Supreme Court’s decision in Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct. 1388, 179 L.Ed.2d 557 (2011),
a case construing the provisions of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).
Petitioner filed his petition in federal court before the effective date of AEDPA, and presumably, those
provisions do not apply to his case. The Court is not persuaded, however, that the inapplicability of AEDPA
would materially alter the Sixth Circuit’s analysis on the Martinez issue.

3 In affirming the trial court, the Tennessee appeals court discussed the evidence adduced in the trial
court, as well as the evidence counsel failed to present, and concluded: “the lack of evidence on the Batson
issue does not justify this Court upsetting the judgment entered in the original cases.” Mitchell v. State,
1991 WL 1351, at *1 (Tenn. Crim. App. Jan. 11, 1991).

                                                     4
        Batson-related ineffective assistance of counsel claim.

                                                  ***

        The state appellate court that reviewed the dismissal of Mitchell’s post-conviction
        petition found that ‘the lack of evidence on the Batson issue does not justify this
        Court in upsetting the judgment entered in the original cases,’ and in Mitchell I, we
        held that to be a finding of fact that was ‘fairly supported’ by the state court record.
        Id. at 578-79. The district court was not free to overrule our conclusion.

Mitchell v. Rees, 36 Fed. Appx 752, 753 n.3, 754 (6th Cir. 2002). Given the Sixth Circuit’s

conclusion that post-conviction counsel identified Petitioner’s claim and the state appeals court

rejected the claim on the merits, and the West Court’s determination that such a claim does not fall

within Martinez, the Court concludes Martinez does not apply to enable consideration of the claim

in this case. 4

        While the Court understands the reasoning of the Magistrate Judge and the other courts that

apply Martinez to ineffectively presented claims, it is bound by Sixth Circuit precedent to reject

that analysis. Accordingly, the Court REJECTS the conclusion of the Report and

Recommendation, and DENIES Petitioner’s Rule 60(b) Motion (Doc. No. 217). This Order shall

constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

        Should Petitioner file a notice of appeal, the Court concludes a certificate of appealability

(“COA”) should issue. Reasonable jurists would find it debatable whether the petition states a

valid ineffective-assistance-of-counsel/Batson claim, and reasonable jurists would find it


4 Although the Court need not address the issue, it also recognizes the Sixth Circuit’s consistent position
that Martinez alone does not provide “extraordinary circumstances” warranting Rule 60(b) relief. See, e.g.,
Moore v. Mitchell, 848 F.3d 774, 777 (6th Cir. 2017) (“But we have held that neither Martinez nor Trevino,
without more, provides the kind of extraordinary circumstances that would justify the relief sought under
Rule 60(b).”); see also Miller v. Mays, 879 F.3d 691, 698 (6th Cir. 2018) (“We have consistently held that
Martinez and Trevino, as intervening decisions, do not alone ‘sufficiently change[ ] the balance of the
factors for consideration under Rule 60(b)(6) to warrant relief.’”)


                                                    5
debatable whether the Court is correct in its ruling on the Rule 60(b)/Martinez issue. See Slack v.

McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 146 L.Ed.2d 542 (2000) (holding certificate of

appealability procedure applies to pre-AEDPA cases; two-part COA inquiry required for habeas

petitions denied on procedural grounds); see also Shuster v. Shoop, 2019 WL 4267748, at *2 (6th

Cir. June 10, 2019).

       It is so ORDERED.


                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                6
